DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 30, 2020 has been received and entered.
3.	Claims 1-20 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group IX, claim 18 with claims 1-4, 6, 8, 15-17, and 19 and linking claims, in the reply filed on December 30, 2020 is acknowledged.
5.	Claims 5, 7, 9-14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-4, 6, 8, and 15-19 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 2005/0266064) in view of Sharma (“Korres Lemon Lip Scrub;” https://web.archive.org/web/20170615005358/makeup.lovetoknow.com/Korres_Lemon_Lip_Scrub - web archived version from June 2017), Mishra (10 best Way to Naturally Plumpy and Sexy Lips – Natural lip plumper;” https://web.archive.org/web/20170911010008/https://indiafashionblogger.com/best-way-naturally-plumpy-sexy-lips-natural-lip-plumper/ - web archived version from November 9, 2017), and Nichols (US 6,001,374).
McCarthy teaches a lip care composition.  The reference teaches that ingredients in the lip care composition include emollients, thickeners, antioxidants such as vitamin E, preservatives, surfactants (emulsifiers), botanical ingredients such as Aloe barbadensis leaf extract, vitamins such as vitamin K (phytonadione), humectants, and sodium hyaluronate (see paragraphs 43, 50, 51, 53, 55, 66, and 74, for example).  The reference teaches that the composition can contain an exfoliating ingredient (see paragraph 49); however, the reference does not teach that the exfoliating ingredient comprises Oryza sativa (rice) powder or Citrus limon (lemon) peel powder.
Nevertheless, Sharma and Mishra both teach lip exfoliating compositions.  Sharma teaches that rice powder was known to be used in lip exfoliating compositions (see page 2).  In addition, Mishra teaches that lemon peel powder was known to be used in lip exfoliating compositions (see pages 5-6).  Thus, an artisan of ordinary skill would have reasonably expected that these known lip exfoliating ingredients could be used successfully as the exfoliating ingredient in the composition taught by McCarthy.  This reasonable expectation of success 
The references do not specifically teach the inclusion of the film-forming agent.  However, Nichols teaches the use of film forming agents in lip care compositions.  The reference teaches that the film forming agent helps the lip care composition stay on the lips for a longer period of time (see abstract).  Thus, an artisan of ordinary skill would reasonably expect that the composition taught by McCarthy, Sharma, and Mishra would be improved if a film forming agent was added to the composition because this agent would allow the active composition to stay on the lips for longer. This reasonable expectation of improved results would have motivated the artisan to modify the references to include the use of a film-forming agent.
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a lip care composition.  Varying the concentration of ingredients within a composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
s 1-4, 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 2005/0266064) in view of Sharma (“Korres Lemon Lip Scrub;” https://web.archive.org/web/20170615005358/makeup.lovetoknow.com/Korres_Lemon_Lip_Scrub - web archived version from June 2017), Mishra (10 best Way to Naturally Plumpy and Sexy Lips – Natural lip plumper;” https://web.archive.org/web/20170911010008/https://indiafashionblogger.com/best-way-naturally-plumpy-sexy-lips-natural-lip-plumper/ - web archived version from November 9, 2017), and Nichols (US 6,001,374) as applied to claims 15, 16, 18, and 19 above, and further in view of DeSantis (US 2013/0319889) and Blakeslee (US 2016/0030567).
The teachings of McCarthy, Sharma, and Mishra are discussed above.  The references do not teach the use of Arnica montana flower extract in the composition.  However, McCarthy teaches that the lip care composition has lip plumping action.  The reference teaches that the stimulation of blood flow helps plump lips (see abstract).  DeSantis teaches a lip care composition that contains arnica oil.  DeSantis teaches that the arnica oil stimulates blood flow (see page 2, first column).  Thus, an artisan of ordinary skill would reasonably expect that arnica oil would be useful as a lip-plumping ingredient in the composition taught by DeSantis because the arnica oil is useful for stimulating blood flow.  In addition, Blakeslee teaches using Arnica montana flower extract.  Blakeslee teaches that the arnica extract is useful for treating the lips (see paragraph 45).  Thus, an artisan of ordinary skill would reasonably expect that Arnica montana extract would be a useful ingredient to include in the composition of McCarthy because it was known to treat lips and known to increase the blood flow to the lip.  This reasonable expectation of success would have motivated the artisan to modify McCarthy to include the use of Arnica montana flower extract.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-4, 6, 8, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/576,607 in view of Sharma (“Korres Lemon Lip Scrub;” https://web.archive.org/web/20170615005358/makeup.lovetoknow.com/Korres_Lemon_Lip_Scr
Appl. No. ‘607 claims a lip care composition with emollients, botanicals, thickeners, vitamins, antioxidants (which are preservatives), emulsifiers, humectants, film formers, and a lip plumping composition comprising sodium hyaluronate, Arnica montana flower extract, and phytonadione in the same amounts are currently claimed.  The claims of Appl. No. ‘607 also include Aloe barbadensis leaf extract and Bambus vulgaris water.  The amounts of the ingredients claimed in Appl. No. ‘607 overlap with the amounts currently claimed.  The claims of Appl. No. ‘607 do not include an exfoliating ingredient comprising rice powder and lemon peel powder.
Nevertheless, Sharma and Mishra both teach lip exfoliating compositions and both teach that exfoliating ingredient improve the appearance of the lips.  Sharma teaches that rice powder and lemon oil were known to be used in lip exfoliating compositions (see page 2).  In addition, Mishra teaches that lemon peel powder was known to be used in lip exfoliating compositions (see pages 5-6).  Thus, an artisan of ordinary skill would have reasonably expected that these known lip exfoliating ingredients could be used successfully as the exfoliating ingredient in the composition claimed by Appl. No. ‘607 and that the inclusion of these ingredients would improve the appearance of the user’s lips due the present of the exfoliating ingredients.  This reasonable expectation of success would have motivated the artisan to modify Appl. No. ‘607 to include the use of rice powder and lemon peel powder in the lip care composition.


11.	No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655